DISMISSED and Opinion Filed August 6, 2019




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-00565-CV

                  MIKE HARTLEY AND JANIE HARTLEY, Appellants
                                    V.
                         RADIX REALTY, LLC., Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-02863

                            MEMORANDUM OPINION
                 Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                 Opinion by Justice Whitehill
         Before the Court is appellants’ motion to dismiss the appeal. The order that is the subject

of this appeal has been set aside. Accordingly, the appeal is moot and must be dismissed. See

Trulock v. City of Duncanville, 277 S.W.3d 920, 923–24 (Tex. App.—Dallas 2009, no pet.).

       We grant the motion and dismiss the appeal.




                                                  /Bill Whitehill/
                                                  BILL WHITEHILL
                                                  JUSTICE

190565F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 MIKE HARTLEY AND JANIE                                On Appeal from the 193rd Judicial District
 HARTLEY, Appellants                                   Court, Dallas County, Texas
                                                       Trial Court Cause No. DC-18-02863.
 No. 05-19-00565-CV         V.                         Opinion delivered by Justice Whitehill,
                                                       Justices Partida-Kipness and Pedersen, III
 RADIX REALTY, LLC., Appellee                          participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee RADIX REALTY, LLC. recover its costs of this appeal
from appellants MIKE HARTLEY AND JANIE HARTLEY.


Judgment entered this 6th day of August, 2019.




                                                 –2–